DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Response to Amendment
	By Applicant’s amendment filed on July 28, 2021, claims 1, 61-63 and 71-73 have been amended and claims 64-70 have been canceled.  Claims 3, 4, 6, 10-17, 21-25, 27-32, 37-44, 46-59, 74, 75 and 77 were previously canceled.  Claims 33-35 were previously withdrawn.  Claims 1, 2, 5, 7-9, 18-20, 26, 36, 45, 60-63, 71-73 and 76 are currently presented for examination.

Response to Arguments
The double patenting rejections are hereby maintained and reproduced below as Applicant has not presented any persuasive arguments for traversal nor has Applicant 
Applicant's arguments filed July 28, 2021 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive.
With respect to Applicant’s amendment to claim 1, it is noted that no amendments to the rejection of record is necessary since Tan et al. teaches that AKs of patients were treated with 3 to 5-second freeze cycle with liquid nitrogen followed by application of imiquimod 5% cream twice weekly for 8 weeks (page 196).  Thus Tan et al. specifically teaches lesion-directed cytodestruction therapy administered prior to the commencement of the application of the field-directed immunotherapy which is imiquimod.
Applicant argues that Tan does not provide any motivation to both increase the frequency of dosing and lower the dosage of imiquimod from 5% to 3.75%.  Applicant further argues that even if Tan can be said to provide motivation for longer duration and higher frequency, it does not provide the motivation to lower the dosage of imiquimod from 5% imiquimod to 3.75% as claimed.
These arguments are found not persuasive since it is maintained that Tan specifically suggests that improvements can be achieved by application of imiquimod for longer duration and higher frequency (page 200).  Tan specifically teaches that the differences in results achieved in this study was likely due to the longer duration and higher frequency of application done in previous studies in which 16 weeks three or two times per week were applied (page 200).  Tan teaches in this study, application was done twice weekly for 8 weeks.  Thus Tan only teaches a total of 16 applications.  Tan 
Thus contrary to Applicant’s argument that Tan does not provide any motivation to both increase the frequency of dosing and lower the dosage of imiquimod from 5% to 3.75%, the only way to increase frequency of dosing and shorten the treatment period in order to improve patient tolerance and acceptability, is to decrease the dosage of imiquimod since daily dosing of 5% is not well tolerated.

These arguments are found not persuasive since even though Swanson teaches that the complete clearance rate for the imiquimod lower dosage strength was slightly lower than the higher dosage strength, Swanson teaches that the earlier studies evaluated a smaller treatment area with fewer baseline lesions while the current study evaluates a much larger treatment area with more baseline lesions and thus one would expect that with increasing baseline lesion number and treatment area, the probability of achieving complete clearance would decrease (page 588).  Swanson et al. specifically teaches that there are clear advantages of the current treatment protocol over the earlier studies wherein higher dosages strengths were administered for a longer duration.  Swanson et al. teaches the advantages of using 2.5% or 3.75% imiquimod 
Applicant’s arguments of unexpected results are found not persuasive as one would reasonably expect to achieve improved results by substituting the application method of Tan et al. for the application method of Swanson et al. since the application of Swanson et al. allows for daily treatment of the AK lesions as opposed to twice per In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).  Thus in view of the cited prior art, one would expect better clearance of clinical and subclinical lesions in the treatment of actinic keratosis when combining the treatment protocol of Swanson with cryosurgery as compared to the procedure of Tan since the protocol of Swanson allows treatment of a larger treatment 
Applicant further argues that the instant invention effectively treats actinic keratosis while also improving the appearance of photo damage in the treatment area.  Applicant argues that neither Tan nor Swanson teach this effect.
In response to applicant's argument that Tan nor Swanson teach improving the appearance of photo damage in the treatment area, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The claims of the instant application are drawn to the treatment of AK.  The prior art of record specifically teaches treating AK comprising the same components as claimed.  Thus by following the teachings and suggestions of the prior art, the effect of improving the appearance of photo damage in the treatment area will necessarily occur.  Furthermore, at the time of the instant application imiquimod was known in the art for the treatment of photo damaged skin (see Zhang et al. U.S. Publication No. 2007/0196293 A1).  Thus treating the skin with imiquimod and improving the appearance of photo damage in the treatment area would have been expected in view of the state of the art at the time of the instant invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Thus for reasons of record, and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  This action is final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 5, 7-9, 18-20, 26, 36, 45, 60-63, 71-73 and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1-15 of U.S. Patent No. 9,370,509 (Application No. 13/568,003);
claims 1-18 of U.S. Patent No. 8,236,816;
claims 1-16 of U.S. Patent No. 8,557,838;
claims 1-15 of U.S. Patent No. 8,299,109;
claims 1-18 of U.S. Patent No. 8,222,270;
claims 1-20 of U.S. Patent No. 7,928,116;
claims 1-20 of U.S. Patent No. 7,902,211;
claims 1-20 of U.S. Patent No. 7,928,117;
claims 1-20 of U.S. Patent No. 7,906,526; and
claims 1-13 of U.S. Patent No. 7,902,214
 in view of Tan et al. (Journal of Cutaneous Medicine and Surgery, Vol. 11, No. 6, 2007, pages 195-201-Provided on IDS dated 9-26-12). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the Patents claim a method of treating actinic keratosis, or a method of treating a dermal and/or mucosal associated condition which includes actinic keratosis, or a method of inducing interferon biosynthesis (which necessarily occurs by applying imiquimod) comprising the application of a field-directed immunotherapy comprising applying a lower dosage strength pharmaceutical formulation containing imiquimod as claimed in the instant application.  However, the cited Patents do not teach administering a lesion-directed cytodestruction therapy as claimed in the instant application.
Tan et al. teaches that imiquimod is efficacious as an adjunct to cryotherapy for the treatment of actinic keratosis (see title).  Tan et al. teaches that lesional destruction is the current standard of care for actinic keratosis (AKs) and cryosurgery and curettage are the most commonly used therapies in the treatment of AKs, with cryosurgery considered the standard of care (pages 195-196).  Tan et al. further teaches that topical therapies such as 5-fluorouracil and imiquimod have also been shown to be effective agents but are rarely used as monotherapy (page 196).  Tan et al. further teaches that imiquimod was recently approved for the treatment of AKs and it is believed to stimulate 
Thus Tan et al. teaches the combination of imiquimod application and cryotherapy for the treatment of actinic keratosis.
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine a lesion-directed cytodestruction therapy to imiquimod therapy to arrive at the instant invention since Tan et al. teaches that imiquimod following cryotherapy has improved efficacy for the treatment of actinic keratosis.  Moreover, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Claims 1, 2, 5, 7-9, 18-20, 26, 36, 45, 60-63, 71-73 and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,492,682 (Application No. 13/619,983).  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘682 and the cited claims of the instant application claim a method of treating actinic keratosis comprising the application of a field-directed immunotherapy comprising applying a lower dosage strength pharmaceutical formulation containing imiquimod.  Moreover ‘682 teaches combining imiquimod with a lesion-directed cytodestruction therapy as claimed in the instant application, which is photodynamic therapy.
Thus the cited claims of the instant application and the cited claims of ‘682 are mutually obvious and thus not patentably distinct.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 2, 5, 7-9, 18-20, 26, 36, 45, 60-63, 71-73 and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan et al. (Journal of Cutaneous Medicine and Surgery, Vol. 11, No. 6, 2007, pages 195-201-Provided on IDS dated 9-26-12) in view of Swanson et al. (J. Am. Acad. Dermatol., Volume 62, Number 4, pages 582-590- Provided on IDS dated 9-26-12), Wick et al. U.S. Patent No. 5,238,944 (Provided on IDS dated 9-26-12), and Yosha et al. (U.S. Patent No. 2007/0264317 A1-Provided on IDS dated 9-26-12).
The cited claims of the instant application claim a complementary method of treating a patient diagnosed with actinic keratosis comprising applying a formulation containing about 3.75% imiquimod once daily in accordance with a 2X2X2 treatment regimen and administering a lesion-directed cytodestruction therapy such as cryosurgery or cryotherapy to an actinic keratosis lesion, wherein the imiquimod formulation is selected from those formulations listed in Table 9 of Example 23 of the instant specification. Claims 26 and 36 of the instant application claim the imiquimod formulation comprises a fatty acid such as isostearic acid as a pharmaceutically acceptable vehicle.  
Tan et al. teaches that imiquimod is efficacious as an adjunct to cryotherapy for the treatment of actinic keratosis (see title).  Tan et al. teaches that lesional destruction is the current standard of care for actinic keratosis (AKs) and cryosurgery and curettage are the most commonly used therapies in the treatment of AKs, with cryosurgery considered the standard of care (pages 195-196).  Tan et al. further teaches that topical 
Thus Tan et al. teaches the combination of imiquimod application and cryotherapy for the treatment of actinic keratosis.
Tan et al. does not teach imiquimod application once daily in accordance with a 2X2X2 treatment regimen as claimed in the instant application.  Tan et al. does not teach a formulation of imiquimod having a concentration of about 2.5% by weight or about 3.75% by weight as claimed in the instant application.  Tan et al. does not teach the components of the imiquimod formulation.  Tan et al. does not teach that imiquimod is applied prior to cryotherapy. Tan et al. does not teach the components of the imiquimod formulation and thus do not teach isostearic acid as a pharmaceutically acceptable vehicle.

Swanson et al. teaches the advantages of using 2.5% or 3.75% imiquimod formulations applied daily for 2 weeks, followed by a rest period of two weeks, and then application for an additional 2 week period as said treatment regimen was well-tolerated unlike longer treatment regimens utilizing 5% imiquimod cream (pages 582-583).  In addition, Swanson et al. teaches that said treatment regimen allows treatment of a larger treatment filed, i.e. the full face or bald scalp (page 587).  
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Tan et al. which teaches combining cryotherapy and imiquimod application for the treatment of actinic keratosis with the teachings of Swanson et al. which teaches treatment regimens for topically applying lower dosage imiquimod formulations that have improved safety profile and are better tolerated.  Thus an ordinary skilled artisan would have been motivated to utilize conventional treatment regimens for applying imiquimod for the treatment of actinic keratosis such as those described in Swanson et al. with a reasonable expectation of improved success in the treatment of actinic keratosis.
Yosha et al. teaches novel compositions containing imiquimod which are suitable for use in the treatment of skin disorders which comprise pharmaceutically acceptable 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to add the components of the imiquimod composition taught in Yosha et al. in the composition of Tan et al. since Tan et al. utilize imiquimod compositions for the treatment of actinic keratosis and Yosha et al. teaches imiquimod compositions comprising various amounts of imiquimod for the treatment of actinic keratosis.  In addition, even though Yosha et al. does not teach the exact amounts of each component as claimed in the instant application, Yosha et al. teaches a range of amounts for each component that an ordinary skilled artisan would optimize to formulate the composition.  It is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided in the art, to provide a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Wick et al. teaches compositions comprising imiquimod and a pharmaceutically acceptable vehicle such as a fatty acid selected from isostearic acid, oleic acid or a combination thereof (column 1 lines 49-63).  Wick et al. teaches cream formulations comprising about 1% to about 5% of imiquimod, about 5% to about 25% of a fatty acid as well as optional ingredients such as emollients, emulsifiers, thickeners, and/or preservatives (column 2 lines 10-16).
Thus, at the time of the instant invention the use of isostearic acid as a pharmaceutically acceptable vehicle for imiquimod formulations was well-known in the art.
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to use isostearic acid as a pharmaceutically acceptable vehicle in the imiquimod formulation of Tan et al. for the treatment of actinic keratosis since Wick et al. teaches that isostearic acid is a pharmaceutically acceptable vehicle known in the art for imiquimod formulations.  Thus one would have been motivated to formulate the imiquimod composition utilizing isostearic acid with a reasonable expectation of success.  

Applicant’s claims directed to treating a patient having a camel back pattern of local skin reaction sum score are also rendered obvious since the prior art renders obvious administering a lower dosage strength of imiquimod applied daily in a 2X2X2 treatment regimen and Applicants claim that the camel back pattern is generated from said treatment regimens.  Thus by treating patients according to the 2X2X2 treatment regimen, said patients having the camel back pattern of local skin reaction sum score will necessarily be treated.   
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 2, 5, 7-9, 18-20, 26, 36, 45, 60-63, 71-73 and 76 are rejected.  Claims 3, 4, 6, 10-17, 21-25, 27-32, 37-44, 46-59, 64-70, 74, 75 and 77 are canceled.  Claims 33-35 are withdrawn.  No claims are allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM